NO. 12-08-00214-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§

IN RE: WILLIAM L. WHITE,
RELATOR§
	ORIGINAL PROCEEDING

§





MEMORANDUM OPINION
PER CURIAM

	On April 30, 2009, this court delivered an opinion conditionally granting in part the petition
for writ of mandamus filed by William L. White.  That opinion ordered the respondent trial court
to vacate the portions of its April 2, 2008 order directing that William L. White be confined unless
he pay $16,800 to the real party in interest, Catherine Michelle Meshell (formerly White), and
directing that pickup and delivery of the couple's child be confined to Anderson County, Texas. 
This court has received an order from the trial court that complies with our opinion and order of
April 30, 2009.
	All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
Opinion delivered May 29, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.







(PUBLISH)